 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    DARRELL E. KELLY,                                       Case No. 2:17-cv-02432-RFB-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      NANCY A. BERRYHILL, Commissioner of
10    Social Security
11                                        Defendant.
12

13          This matter is before the Court on Plaintiff’s Motion for Extension (ECF No. 20), filed
14   November 8, 2018. Upon review and consideration, the court finds good causes exists to grant
15   Plaintiff’s requests. Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension (ECF No. 20) is
17   granted. Plaintiff shall have thirty (30) days from the entry of this Order to file his response to
18   the Commissioner’s motion.
19          Dated this 13th day of November, 2018.
20

21
                                                             GEORGE FOLEY, JR.
22                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                         1
